United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1772
Issued: October 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 13, 20151 appellant filed a timely appeal from a February 18, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

On February 9, 2016 the Board issued an order dismissing the appeal finding that appellant’s appeal was
untimely filed. Order Dismissing Appeal, Docket No. 15-1772 (issued February 9, 2016). Appellant subsequently
submitted a U.S. Postal Service postmark confirming that the appeal was timely filed. In an order dated
September 8, 2016, the Board granted appellant’s petition for reconsideration and reinstated the current appeal.
Order Granting Petition for Reconsideration and Reinstating Appeal, Docket No. 15-1772 (issued
September 8, 2016).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the February 18, 2015 decision
was issued. The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the
time of its final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish bilateral carpal tunnel
syndrome causally related to factors of her federal employment.
On appeal, appellant contends that her treating physicians and physical therapist
submitted supporting evidence to prove that her bilateral carpal tunnel syndrome was due to
repetitive use of her hands and twisting and grasping mail in the performance of duty.
FACTUAL HISTORY
On November 22, 2013 appellant, a 48-year-old mail carrier, filed a recurrence claim
(Form CA-2a), alleging a recurrence of total disability on November 13, 2013 due to repetitive
motions with her arms and hands, including repetitively casing mail, lifting packages, trays of
letters, and flats, and gripping and grasping letters and flats. OWCP had previously accepted
bilateral/lateral epicondylitis under File No. xxxxxx511, with an August 13, 2008 date of injury.
In reports dated October 29 and November 13, 2013, Dr. Douglas Thierer, a Boardcertified occupational medicine specialist, diagnosed bilateral carpal tunnel syndrome and
bilateral lateral epicondylitis. He advised appellant to avoid repetitive and forceful gripping,
grasping, and pinching activities, especially with her hands in awkward positions. Dr. Thierer
recommended 5-minute breaks every 25 minutes from repetitive activities involving the hands in
order to allow for stretching.
In a December 27, 2013 letter, OWCP advised appellant that it had administratively
created a new claim for an occupational disease because she indicated an injury or medical
condition to her bilateral hands and arms on November 13, 2013 due to factors of her federal
employment. It notified appellant of the deficiencies of her claim and afforded her 30 days to
submit additional evidence and respond to its inquiries.
In response, appellant submitted a January 8, 2014 narrative statement reiterating the
factual history of her claim.
By decision dated February 19, 2014, OWCP denied the claim because the medical
evidence of record failed to establish a causal relationship between appellant’s conditions and
factors of her federal employment.
By letter dated October 20, 2014, received November 21, 2014, appellant requested
reconsideration and submitted an occupational disease claim (Form CA-2) alleging bilateral hand
and arm conditions as a result of repetitive grasping, gripping, and twisting in the performance of
duty.
She further submitted physical therapy reports dated November 11 through
December 3, 2013.
In reports dated June 5, 2012 through October 29, 2014, Dr. Thierer reiterated his
diagnoses and opined that appellant’s symptoms had been present since 2008 and her conditions
developed over time due to repetitive use of her hands, repetitive gripping, and repetitive
grasping related to sorting, casing, and delivering mail. On October 29, 2014 he further opined
that there was strong evidence that a causal relationship existed between a combination of risk
2

factors (including repetition, force, and posture) and lateral epicondylitis and carpal tunnel
syndrome. Dr. Thierer observed that appellant’s job included both repetitive and forceful
activities and noted that she already had an accepted claim for bilateral lateral epicondylitis. He
concluded that since appellant had already established a causal relationship between her job
duties and her bilateral lateral epicondylitis condition, it followed that her bilateral carpal tunnel
syndrome was also causally related to the same repetitive and forceful activities required by her
job duties.
In reports dated April 22 and 25, 2014, Dr. Leslie H. Kim, a Board-certified orthopedic
surgeon, diagnosed chronic progressive left heel plantar fasciitis. On May 5, 2014 she diagnosed
carpal tunnel syndrome and lateral epicondylitis and reported that appellant believed that her
injury occurred gradually over time as her work was repetitive in nature due to lifting, pushing,
and pulling.
By decision dated February 18, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, and that an injury4 was sustained in the performance
of duty. These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish her claim that
federal employment factors caused or aggravated her bilateral carpal tunnel syndrome.
Appellant identified the factors of employment that she believed caused the condition, including
repetitive lifting, grasping, gripping, pinching, and twisting with her hands at work, which
OWCP accepted as factual. However, in order to establish a claim for an employment-related
injury, she must also submit rationalized medical evidence which explains how her medical
condition was caused or aggravated by the implicated employment factors.8
In his reports, Dr. Thierer diagnosed bilateral carpal tunnel syndrome and bilateral lateral
epicondylitis. He opined that appellant’s symptoms had been present since 2008 and her
conditions developed over time due to repetitive use of her hands, repetitive gripping, and
repetitive grasping related to sorting, casing, and delivering mail. Dr. Thierer further opined that
there was strong evidence that a causal relationship existed between a combination of risk factors
(including repetition, force, and posture) and lateral epicondylitis and carpal tunnel syndrome.
He noted that appellant’s job included both repetitive and forceful activities and that she already
had an accepted claim for bilateral lateral epicondylitis. Dr. Thierer concluded that since
appellant had already established a causal relationship between her job duties and her bilateral
lateral epicondylitis condition, it followed that her bilateral carpal tunnel syndrome was also
causally related to the same repetitive and forceful activities required by her job duties. He
failed, however, to provide a rationalized opinion explaining how factors of appellant’s federal
employment, such as repetitive lifting, grasping, gripping, pinching, and twisting with her hands
at work, caused or aggravated her bilateral carpal tunnel syndrome. Dr. Thierer noted that
appellant’s condition occurred while she was at work, but such generalized observations do not
establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale to explain how her physical activity at work actually
caused or aggravated the diagnosed conditions.9 The Board has held that the mere fact that
appellant’s symptoms might arise during a period of employment or produce symptoms
revelatory of an underlying condition does not establish a causal relationship between appellant’s
condition and her employment factors.10 Dr. Thierer failed to provide a rationalized opinion
explaining how factors of appellant’s federal employment, such as lifting, grasping, gripping,
pinching, and twisting, caused or aggravated her bilateral carpal tunnel syndrome. Thus, the
Board finds that Dr. Thierer’s reports are insufficiently rationalized to establish that appellant’s
condition was caused or aggravated by factors of her federal employment.

7

See O.W., supra note 5.

8

See A.C., Docket No. 08-1453 (issued November 18, 2008).

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

In his May 5, 2014 report, Dr. Kim diagnosed carpal tunnel syndrome and lateral
epicondylitis and reported that appellant believed that her injury occurred gradually over time as
her work was repetitive in nature due to lifting, pushing, and pulling. As noted, the mere fact
that appellant’s symptoms arise during a period of employment or produce symptoms revelatory
of an underlying condition does not establish a causal relationship between appellant’s condition
and her employment factors.11 Therefore, the Board finds that Dr. Kim’s report is insufficient to
establish that appellant sustained an employment-related injury.
In support of her claim, appellant submitted physical therapy reports dated November 11
through December 3, 2013. These documents do not constitute competent medical evidence
because a physical therapist is not considered a “physician” as defined under FECA.12 As such,
this evidence is also insufficient to meet appellant’s burden of proof.
On appeal, appellant contends that her treating physicians and physical therapist
submitted supporting evidence to prove that her bilateral carpal tunnel syndrome was due to
repetitive use of her hands and twisting and grasping mail in the performance of duty. Based on
the findings and reasons stated above, the Board finds appellant’s arguments are not
substantiated. As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the accepted employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral
carpal tunnel syndrome causally related to factors of her federal employment.

11

See id.

12

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law);
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA).

5

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

